 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of the last date
provided for on the signature page herein (the “Effective Date”), is entered
into by and among Imprimis Pharmaceuticals, Inc., a Delaware corporation (the
“Seller”), ImprimisRx TX, Inc., a Texas corporation (the “Company”) and
Livernois & London, LLC, a Texas limited liability company (the “Buyer”). Each
of the foregoing may be referred to herein as a “Party” and collectively as the
“Parties.”

 

RECITALS

 

WHEREAS, the Seller owns one hundred percent (100%) of the issued and
outstanding shares of the common stock, par value $0.01 (“Common Stock”) of the
Company (the “Shares”);

 

WHEREAS, the Company develops, produces and sells retail and compounded
pharmaceuticals (the “Business”); and

 

WHEREAS, the Sellers desire to sell the Shares to the Buyer, and the Buyer
desires to purchase the Shares from the Sellers, upon the terms and subject to
the conditions set forth in this Agreement;

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants,
agreements and warranties herein contained and for other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
Parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. The following terms shall have the following meanings for the
purposes of this Agreement:

 

(a) “Affiliate” means, with respect to any Person, any (i) officer, director,
partner, member or manager of such Person, (ii) spouse, parent, sibling or
descendant (including adopted or stepchildren) of such Person (or a spouse,
parent, sibling or descendant (including adopted or stepchildren) of any
director or officer of such Person) and (iii) any other Person that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person. The terms “control” and
“controlled” include, without limitation, the possession, directly or
indirectly, of the power to direct the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

 

(b) “Business Day” means any day other than a Saturday, Sunday or any other day
on which banking institutions in the State of California, are not open for the
transaction of normal banking business.

 

 Page 1 of 13 

 



 

(c) “Closing” means the consummation(s) of the transactions contemplated herein.

 

(d) “Closing Date” means the date on which the Closing occurs.

 

(g) “Governmental Authority” means the government of the United States or any
foreign country or any state or political subdivision thereof and any entity,
body or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

 

(h) “Law” or “Laws” means any law, statute, regulation, ordinance, rule, order,
decree, judgment, consent decree, settlement agreement or governmental
requirement enacted, promulgated, entered into, agreed or imposed by any
Governmental Authority.

 

(i) “Lien” means any mortgage, lien, charge, restriction, pledge, security
interest, option, lease or sublease, claim, right of any third party, easement,
encroachment or encumbrance.

 

(j) “Lease” means the lease agreement, as amended, between the Seller and HCRI
Allen Medical Facility, LLC, a Delaware limited liability company (the
“Lessor”), for the premises currently leased by Seller located at 1105 N.
Central Expressway, Suite 2110, Allen, Texas 75013, a copy of which has been
attached hereto as Exhibit A.

 

(l) “Person” means any individual, corporation, proprietorship, firm,
partnership, limited partnership, trust, association or other entity, including
a government or government department, agency or instrumentality.

 

ARTICLE II

SALE AND PURCHASE OF SHARES

 

2.1 Sale and Purchase of Shares. Subject to the terms of this Agreement, the
Seller hereby agrees to sell to the Buyer, and the Buyer agrees to purchase from
the Seller, the Shares which represent one hundred percent (100%) of the issued
and outstanding shares of capital stock of the Company, free and clear of all
Liens, in consideration of the assumption of the Lease (as further outlined in
Section 6.5 and 7.5 herein.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

In order to induce the Buyer to enter into this Agreement, the Seller represents
and warrants to the Buyer, as at the date of this Agreement and as at the
Closing Date, as follows:

 

 Page 2 of 13 

 



 

3.1 Organization. The Seller is a corporation, duly organized, validly existing
and in good standing under the Laws of the jurisdiction in which it is
incorporated. The Seller has the full corporate power and authority to own and
operate its assets and properties and to conduct and carry on its business as
and to the extent now conducted.

 

3.2 Authorization. The Seller has the requisite power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by the Seller has been duly authorized by all
necessary action on the part of the Seller. This Agreement, and each of the
other agreements being delivered by the Seller in connection herewith, have been
duly executed and delivered by the Seller and, assuming this Agreement
constitutes the valid and binding obligation of the all Parties, constitutes the
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms.

 

3.3 Title to Shares. The Seller has good and valid title to the Shares and at
the Closing will transfer to the Buyer good and valid title to the Shares, free
and clear of any Encumbrances.

 

3.4 Non-contravention. The execution, delivery and performance of this Agreement
by the Seller and the consummation of the transactions contemplated hereby and
compliance with the provisions hereof do not and will not: (i) violate any Law
to which the Seller, the Company or any of their respective assets are subject;
or (ii) violate any provision of the fundamental documents of the Seller.

 

3.5 Capitalization of the Company. The authorized capital stock of the Company
consists of 1,000,000 shares of Common Stock, of which 100,000 shares of Common
Stock are issued and outstanding; all of which are owned (beneficially and of
record) by the Seller. Except for the Shares, there are no shares or other
securities of the Company issued or outstanding. All of the Shares have been
duly authorized, are validly issued, fully paid and non-assessable and no
personal liability attaches to the ownership thereof. Upon the consummation of
the transactions contemplated by this Agreement, and assuming the Buyer’s
assumption of the Lease, the Buyer will own all of the issued and outstanding
shares of the Company free and clear of all Encumbrances, proxies, voting trusts
or agreements or other restrictions and limitations of any kind.

 

3.6 Subsidiaries. The Company does not have any subsidiaries.

 

3.7 Litigation. There is no proceeding pending or, to the knowledge of the
Seller, threatened by or against, or affecting the assets of, the Company or to
the knowledge of the Seller, against any officer, director, shareholder,
employee or agent of the Company in their capacity as such or relating to their
employment services or relationship with the Company, and the Company is not
bound by any legal order.

 

3.8 No Conflict With Other Instruments. Notwithstanding the Lease and assumption
by the Buyer thereof, the execution of this Agreement and the consummation of
the transactions contemplated hereby, will not result in the breach of any term
or provision of, constitute an event of default under, or require the consent or
approval of any third-party pursuant to, any material contract, agreement, or
instrument to which the Seller is a party.

 

3.9 No Misrepresentations. None of the information contained in the
representations and warranties of the Seller set forth in this Agreement
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein not misleading.

 

 Page 3 of 13 

 

 



3.10 Representation by Legal Counsel. The Seller acknowledges that it has been
represented by legal counsel of its choice in connection with the negotiation,
execution and delivery of this Agreement and has received such advice and
counsel in connection with the sale of the Shares contemplated hereby as it
determined to be necessary or desirable.

 

3.11 Fees. No brokerage or finder’s fees or commissions are or will be payable
by the Seller or the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Agreement. Subject to the Legal Fee as
outlined in Section 11.2. the Buyer shall have no obligation with respect to any
fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this Section that may be due in connection with
the transactions contemplated by this Agreement.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

In order to induce the Seller to enter into this Agreement, the Buyer represents
and warrants to the Seller, as at the date of this Agreement and as at the
Closing Date, as follows:

 

4.1 Organization. The Buyer is a corporation, duly organized, validly existing
and in good standing under the Laws of the jurisdiction in which it is
incorporated. The Buyer has the full corporate power and authority to own and
operate its assets and properties and to conduct and carry on its business as
and to the extent now conducted.

 

4.2 Authorization. The Buyer has the requisite power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by the Buyer has been duly authorized by all
necessary action on the part of the Buyer. This Agreement, and each of the other
agreements being delivered by the Buyer in connection herewith, has been duly
executed and delivered by the Buyer and, assuming this Agreement constitutes the
valid and binding obligation of the other Parties, constitutes the valid and
binding obligation of the Buyer, enforceable against the Buyer in accordance
with its terms.

 

4.3 Non-contravention. The execution, delivery and performance of this Agreement
by the Buyer and the consummation of the transactions contemplated hereby and
compliance with the provisions hereof do not and will not: (i) violate any Law
to which the Buyer or any of their respective assets are subject; or (ii)
violate any provision of the fundamental documents of the Buyer.

 

4.5 Representation by Legal Counsel. The Buyer acknowledges that it has been
represented by legal counsel of its choice in connection with the negotiation,
execution and delivery of this Agreement and has received such advice and
counsel in connection with the sale of the Shares contemplated hereby as it
determined to be necessary or desirable.

 

4.6 Securities Representations. The Buyer understands that the Shares are
restricted stock, which have not been registered with the Securities and
Exchange Commission (the “SEC”), any state securities agency or any foreign
securities agency, and further, the Shares have not been approved or disapproved
by the SEC, any state securities agency or any foreign securities agency. The
Buyer is acquiring the Shares solely for investment for its own account and not
with a view to, or for, resale in connection with any distribution within the
meaning of any federal securities act, state securities act or any other
applicable federal or state laws. The Buyer understands the speculative nature
and risks of investments associated with the Shares, and confirms that the
Shares would be suitable and consistent with its ability to bear the risks of
this investment and that there is no public market for the Shares acquired
herein.

 

 Page 4 of 13 

 

 



4.7 Due Diligence. The Buyer has had the opportunity to perform it due diligence
on the Company and investigate the facts pertaining to this Agreement to the
extent that Buyer deems necessary. The Buyer and its advisors, if any, have been
furnished with all materials relating to the Business, finances and operations
of the Company and other information the Buyer deemed material to making an
informed investment decision regarding entering into this Agreement and the
purchase of the Shares and the Business. The Buyer acknowledges that it has
received and reviewed copies of all documents it has requested pertaining to its
due diligence review. The Buyer and its advisors, if any, have been afforded the
opportunity to ask questions of the Seller, the Company and its management. The
Buyer understands that its investment in the Shares and acquisition of the
Company involves a high degree of risk. The Buyer is in a position regarding the
Company, which, based upon employment, family relationship or economic
bargaining power, enabled and enables such Buyer to obtain information from the
Company in order to evaluate the merits and risks of this investment. The Buyer
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Company and the Shares. Without limiting the foregoing, the Buyer has carefully
considered the potential risks relating to the Company and a purchase of the
Shares, and fully understands that the Shares are a speculative investment that
involves a high degree of risk of loss of the Buyer’s entire investment.

 

ARTICLE V

COVENANTS

 

5.1 Resignation as Officers and Directors. Mark L. Baum, the President and sole
Director of the Company, and Andrew R. Boll, the Secretary and Chief Financial
Officer of the Company, shall resign in all capacities as members of the Board
of Directors and officers of the Company. Each shall tender their resignation
from such positions effective as of the Closing Date. Within five (5) days
following the Closing Date, the Seller shall notify and file with the Texas
Secretary of State the changes in ownership and management.

 

5.2 Change in Name; Notification of Change in Ownership. Within five (5) days
following the Closing Date, the Seller shall change the name of the Company with
the Texas Secretary of State, the Texas Board of Pharmacy and all other
non-resident Boards of Pharmacy the Company hold licenses with. In addition, the
Seller shall notify all other necessary third parties of the change in name and
ownership including, where applicable, all insurance providers and pharmacy
benefit managers. Following the Closing, the Seller and the Company shall not
use the name ImprimisRx TX, Inc., ImprimisRx, Imprimis or any other trademark or
tradename currently owned by, used by or associated with the Seller.

 

5.3 Change in Pharmacist-In-Charge. The current Pharmacist-In-Charge (“PIC”),
shall resign and shall tender his resignation from such position effective as of
the Closing Date. Within five (5) days following the Closing Date, the Seller
shall notify the Texas Board of Pharmacy and all other non-resident Boards of
Pharmacy the Company hold licenses with of the resignation of the PIC and
appointment of the Company’s new PIC.

 

 Page 5 of 13 

 

 



ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE BUYER

 

The obligations of the Buyer under this Agreement are subject to the
satisfaction or waiver by the Buyer of the following conditions precedent on or
before the Closing Date unless otherwise specified:

 

6.1 Representations True as of Both Present Date and Closing Dates. The
representations of the Seller contained herein shall have been accurate, true
and correct on and as of the date of this Agreement, and shall also be accurate,
true and correct on and as at the Closing Date with the same force and effect as
though made by the Seller on the Closing Date.

 

6.2 Compliance with Agreements and Covenants. The Seller shall have performed
and complied with all of her respective covenants, obligations and agreements
contained in this Agreement to be performed and complied with by it on or prior
to the Closing Date.

 

6.3 Consents and Approvals. The Buyer shall have received written evidence
satisfactory to the Buyer that all consents and approvals of the Seller required
for the consummation of the transactions contemplated hereby have been obtained,
waived or none or required.

 

6.4 Actions or Proceedings. No action or proceeding by any Governmental
Authority or other Person shall have been instituted or threatened which could
enjoin, restrain or prohibit, or could result in substantial damages in respect
of, any provision of this Agreement or the consummation of the transactions
contemplated hereby.

 

6.5 Assumption of Lease. Prior to the Closing Date, the Parties shall obtain
consent from the lessor to the new ownership of the Company by Buyer, similar in
structure to the “Consent to Assignment of Lease” contained in the existing
Lease documentation.

 

ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER

 

The obligations of the Seller under this Agreement are subject to the
satisfaction or waiver by the Seller of the following conditions precedent on or
before the Closing Date:

 

7.1 Representations True as of Both Present Date and Closing Date. The
representations of the Buyer contained herein shall have been accurate, true and
correct on and as of the date of this Agreement, and shall also be accurate,
true and correct on and as at the Closing Date with the same force and effect as
though made by the Buyer on the Closing Date.

 

 Page 6 of 13 

 



 

7.2 Compliance with Agreements and Covenants. The Buyer shall have performed and
complied with all of its respective covenants, obligations and agreements
contained in this Agreement to be performed and complied with by it on or prior
to the Closing Date.

 

7.3 Actions or Proceedings. No action or proceeding by any Governmental
Authority or other Person shall have been instituted or threatened which could
enjoin, restrain or prohibit, or could result in substantial damages in respect
of, any provision of this Agreement or the consummation of the transactions
contemplated hereby.

 

7.4 Consents and Approvals. The Seller shall have received written evidence
satisfactory to the Seller that all consents and approvals of the Buyer required
for the consummation of the transactions contemplated hereby have been obtained,
waived or none or required.

 

7.5 Assumption of Lease. Prior to the Closing Date, the Parties shall have
entered into an agreement with the Lessor assigning the Lease from the
Seller/Company to the Buyer, similar in structure to the Consent to Assignment
of Lease contained in the existing Lease documentation.

 

ARTICLE VIII

THE CLOSING

 

8.1 The Closing. The Closing shall be scheduled to occur at 12:00 noon at the
offices of the Seller, on or before the tenth (10th) day following the Effective
Date (the “Termination Date”), or on date the Parties hereto shall mutually
agree. The Closing, and all transactions to occur at the Closing, shall be
deemed to have taken place at the offices of the Seller, and shall be effective
as of the close of business on the Closing Date.

 

8.2 Deliveries by the Seller. At the Closing, in addition to any other documents
or agreements required under this Agreement, the Seller shall deliver to the
Buyer the following:

 

(a) Stock certificate number 0005 representing all of the Shares;

 

(b) Resolutions appointing the designees of the Buyer as the Company’s officers
and directors and the subsequent, written resignations of Mark L. Baum and
Andrew R. Boll as the directors and officers of the Company; and

 

(c) Fully executed copies of the Consent to Assignment of Lease, or similar
document.

 

8.3 Deliveries by the Buyer. At the Closing, the Buyer shall deliver to the
Seller the following:

 

(a) Payment of the Legal Fee; and

 

(b) Fully executed copies of the Consent to Assignment of Lease, or similar
document.

 

 Page 7 of 13 

 

 



ARTICLE IX

TERMINATION

 

9.1 Termination. This Agreement may be terminated at any time on or prior to the
Closing Date: (a) by the mutual consent of the Seller and the Buyer; or (b) by
the Seller or the Buyer, if the Closing shall not have taken place on or before
the Termination Date; provided however, that the right to terminate this
Agreement under this Section shall not be available to any Party whose wilful
failure to fulfil any obligation under this Agreement has been the cause of or
resulted in the failure of the Closing to occur on or before such date;

 

9.2 Effect of Termination. If this Agreement is terminated pursuant to Section
9.1, all obligations of the Parties hereunder shall terminate.

 

ARTICLE X

INDEMNIFICATION; WARRANTY

 

10.1 Indemnification. Buyer hereby agrees to indemnify Seller and each of its
officers, agents and directors against any loss, liability, claim, damage, or
expense whatsoever (including, but not limited to, any and all expense
whatsoever reasonably incurred in investigating, preparing, or defending against
any litigation, commenced or threatened, or any claim whatsoever), to which it
or they may become subject arising out of or based on any actions taken by the
Company or the Buyer following the Closing Date. The indemnification provided
for in this paragraph shall survive the Closing.

 

10.2 No Warranty. The Seller shall not be liable to the Buyer for any damages of
any type, including but not limited to, any lost profits, loss of anticipated
benefits, or for special, incidental, indirect, punitive, consequential, or
exemplary damages arising out of or in any manner connected with this Agreement,
the acquisition of the Company or the subject matter hereof, regardless of the
form of legal action including contract, negligence, tort or under any warranty.
In no event shall the Seller be liable or obligated to the Buyer in any manner
for any indirect damages of any kind, including, without limitation, lost
profits and lost revenue, even if informed of or aware of the possibility of any
such damages in advance. The limitations set forth above shall apply to the
maximum extent permitted by applicable law and notwithstanding the failure of
the essential purpose of any limited remedies.

 

ARTICLE XI

MISCELLANEOUS

 

11.1 Confidentiality.

 

(a) Each Party shall hold the terms and conditions of this Agreement in
confidence, shall not disclose such information to any third party, and shall
not use such information other than for the purpose of performing its
obligations or exercising its rights under this Agreement. Each Party may
disclose such terms and conditions only to its and its affiliates employees,
agents and contractors, in each case who need to know such information and who
are bound by restrictions regarding disclosure and use of such information no
less restrictive than those set forth herein.

 

 Page 8 of 13 

 

 



(b) In connection with the activities contemplated under this Agreement, each
Party has provided and/or will provide to the other Party certain other
confidential and non-public proprietary information about their respective
businesses, products, marketing efforts, financial data, products and other
company information which may be deemed a trade secret or is sensitive in nature
and not otherwise known to the public (“Confidential Information”).

 

(c) Each Party agrees (i) to keep all Confidential Information of the other
Party confidential and not to disclose or reveal any Confidential Information to
any other Person except (A) to such of its pre-approved representatives of such
Party who have a need to know such Confidential Information in connection with
this Agreement and in accordance with the terms and conditions hereof and have
been advised of the confidential nature of such Confidential Information and
such Party’s obligations hereunder in respect thereof, (B) to any governmental,
regulatory or administrative agency, authority, board or body having
jurisdiction over the recipient where such disclosure is required in accordance
with applicable Laws or rules of a stock exchange or automated quotation system,
or (C) to any other Person pursuant to subpoena or the process, whether legal,
administrative or other (and the disclosing Party agrees to provide the other
Party with prompt notice of any such subpoena or other similar notice); and (ii)
not to use such Confidential Information for any purpose other than in
connection with this Agreement and in accordance with the terms and conditions
hereof.

 

(d) If either Party is requested pursuant to, or required by, legal process to
disclose any Confidential Information to any third party then such Party agrees
to provide the other Party with prompt notice of such request(s) to enable the
other Party to seek an appropriate protective order.

 

(e) Confidential Information shall not include information of a Party that: (i)
is or becomes generally available to the public other than as a result of a
disclosure to the other Party or its representatives, (ii) was available to the
other Party on a non-confidential and lawful basis prior to its disclosure by
the disclosing Party, or (iii) becomes available to the other Party on a
non-confidential and lawful basis from a Person who is not otherwise bound by a
confidentiality agreement with respect to such information, or is not otherwise
prohibited from transmitting such information to such Party.

 

11.2 Expenses. The Buyer shall pay to the Seller a one-time payment of Ten
Thousand Dollars ($10,000.00) as reimbursement for legal fees associated with
the Agreement (the “Legal Fee”.) The Buyer shall be responsible for all expenses
of the Buyer (including legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby.

 

11.3 Notices. All notices, requests, demands, claims and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, facsimiled or emailed, sent by
nationally recognized overnight courier, postage prepaid, to the Parties hereto
at the following respective addresses (or at such other address for any such
Party as shall be specified by like notice), with a copy by email (which shall
not constitute notice, unless the recipient thereof acknowledges receipt in
writing or if the recipient acts upon the notice so delivered):

 

 Page 9 of 13 

 



 



If to Buyer: Livernois & London, LLC     If to Seller or the: Imprimis
Pharmaceuticals, Inc. Company  



 

11.4 Waivers. The failure of a Party hereto at any time or times to require
performance of any provision hereof shall in no manner affect its right at a
later time to enforce the same. No waiver by a Party of any condition or of any
breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

 

11.5 Assignment. This Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their respective estates, heirs, legal
representatives, successors and assigns. No assignment of any rights or
obligations hereunder may be made by any Party without the prior written consent
of the other Parties.

 

11.6 No Third-Party Beneficiaries. This Agreement is solely for the benefit of
the Parties hereto and, to the extent provided herein, their respective estates,
heirs, successors, affiliates, directors, officers, employees, agents and
representatives, and no provision of this Agreement shall be deemed to confer
upon other third parties any remedy, claim, liability, reimbursement, cause of
action or other right.

 

11.7 Publicity. Except as required by Law or the rules of any stock exchange, no
public announcement or other publicity regarding the transactions referred to
herein shall be made by the Buyer, the Seller, the Company or any of their
respective affiliates, officers, directors, employees, representatives or
agents, without the prior written agreement of the other Parties, in any case,
as to form, content, timing and manner of distribution or publication; provided,
however, that nothing in this Section shall prevent such Parties from discussing
such transactions with those Persons whose approval, agreement or opinion, as
the case may be, is required for consummation of such particular transaction or
transactions.

 

11.8 Further Assurances. Upon the reasonable request of a Party, the other Party
will, on and after the Closing Date, execute and deliver such other documents,
releases, assignments and other instruments as may be required to carry out the
purposes of this Agreement.

 

 Page 10 of 13 

 



 

11.9 Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforce ability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.

 

11.10 Entire Agreement; Amendment. This Agreement embodies the entire agreement
between the Parties and supersedes any prior representations, communications,
understandings and agreements between the Parties regarding the subject matter
hereof. There are no representations, communications, understandings or
agreements, oral or written, between the Parties regarding the subject matter
hereof that are not fully expressed herein. No term or section of this Agreement
may be charged, waived, discharged, amended or modified orally or in any manner
other than in writing executed by all Parties hereto.

 

11.11 No Partnership or Joint Venture. The Parties shall not, by virtue of this
Agreement, in any way or for any reason be deemed to have become a partner of
the other in the conduct of its business or otherwise, or a joint venturer. In
addition, by virtue of this Agreement there shall not be deemed to have occurred
a merger of any joint enterprise between the Parties.

 

11.12 Governing Law. The subject matter of this Agreement shall be governed by
and construed in accordance with the laws of the State of California (without
reference to its choice of law principles), and to the exclusion of the law of
any other forum, without regard to the jurisdiction in which any action or
special proceeding may be instituted. EACH PARTY HERETO AGREES TO SUBMIT TO THE
PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
SAN DIEGO COUNTY, CALIFORNIA FOR RESOLUTION OF ALL DISPUTES ARISING OUT OF, IN
CONNECTION WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION, AND
ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE THEREIN
THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM. AS A MATERIAL INDUCEMENT FOR
THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
ISSUES SO TRIABLE.

 

11.13 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all such
counterparts taken together shall constitute one and the same Agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or electronic delivery in PDF format shall be as effective as delivery
of a manually executed counterpart of this Agreement and shall be sufficient to
bind the Parties to the terms and conditions of this Agreement.

 

***SIGNATURE PAGE FOLLOWS***

 

 Page 11 of 13 

 

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BUYER

 

Livernois & London, LLC

 

SELLER

 

Imprimis Pharmaceuticals, Inc.:

      By: /s/ Robert Haywood   By: /s/ Mark L. Baum Name: Robert Haywood   Name:
Mark L. Baum Its: Manager   Its: Chief Executive Officer           Date:
February 8, 2017   Date February 13, 2017

 

 

COMPANY

 

ImprimisRx TX, Inc.

        By: /s/ Mark L. Baum   Name: Mark L. Baum   Its: Chief Executive Officer
        Date: February 13, 2017



 

 Page 12 of 13 

 



 

EXHIBIT A

 

Lease

 

 Page 13 of 13 

 

 

 

